Citation Nr: 1509355	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  11-00 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an extension of a temporary total evaluation under 38 C.F.R. § 4.30 beyond December 1, 2010, based on the need for convalescence following a May 2010 right shoulder surgery.  

2.  Entitlement to an initial rating greater than 20 percent for right shoulder impingement syndrome with rotator cuff tear (right shoulder disability).

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a bilateral knee disability.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979 and from January 1980 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2010, the Board denied earlier effective dates for service connection for tinnitus and a cervical spine disability; and denied a rating greater than 20 percent for cervical spine disability.  The Board remanded the issue of entitlement to service connection for a low back disability for additional development.  The issues of entitlement to an increased initial rating for right shoulder disability and entitlement to service connection for right upper extremity neuropathy, right hip disability, and bilateral knee disability were remanded so that a statement of the case could be furnished.  

The Veteran appealed the June 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  The decision was subsequently affirmed.  

In November 2010, the RO furnished a statement of the case on the referenced issues and the Veteran subsequently perfected this appeal.  In September 2014, the RO granted service connection for thoracolumbar strain, degenerative joint disease and the issue of service connection for a low back disability is resolved.  In October 2014, the RO granted service connection for right upper extremity neuropathy and that issue is also resolved.  

In the November 2014 supplemental statement of the case, the RO included the issue of entitlement to TDIU.  Under these circumstances, the Board will consider the issue on appeal.  See Percy v. Shinseki, 23 Vet. App. (2009) (by treating an issue as part of an appeal, VA waived any objections to the adequacy of the appeal with respect to that issue).  The Board further notes that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran underwent a right shoulder surgery on May 14, 2010.  He was assigned a temporary total rating based on the need for convalescence for the period from May 14, 2010 to December 1, 2010.  

2.  Following the initial 6 month period of convalescence, there was no evidence of severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.  

3.  Resolving reasonable doubt in the Veteran's favor, for those portions of the appeal period where a 100 percent convalescent rating was not in effect (August 26, 2008 to May 13, 2010 and from December 1, 2010), the disability picture associated with his service-connected right shoulder disability more nearly approximates limitation of arm motion midway between side and shoulder level.  Arm motion is not limited to 25 degrees from the side.  

4.  The preponderance of the evidence is against finding that the Veteran currently has a right hip disability related to service or proximately due to or aggravated by service-connected disability.  

5.  The preponderance of the evidence is against finding that the Veteran currently has a bilateral knee disability related to service or proximately due to or aggravated by service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total rating beyond December 1, 2010, based on the need for convalescence, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2014).  

2.  The criteria for an initial 30 percent rating, and no more, for right shoulder disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).  

3.  A right hip disability was not incurred or aggravated during service and is not secondary to service-connected disability.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).  

4.  A bilateral knee disability was not incurred or aggravated during service and is not secondary to service-connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in September 2008 and May 2014, VA notified the Veteran of the information and evidence needed to substantiate a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The letters also provided notice as to how VA assigns disability ratings and effective dates.  The increased rating for the right shoulder is a downstream issue in that it arose following the original grant of service connection and additional notice is not required.  Nonetheless, the Board notes that the Veteran has been advised of the evidence needed to substantiate a claim for increase and has been notified of the applicable rating criteria.  The appeal issues were most recently adjudicated in the November 2014 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and VA medical center records.  The Veteran has not specifically identified additional relevant records that need to be obtained.  As concerns the right shoulder, the Veteran was provided numerous examinations throughout the appeal period and on review, they are adequate.  

The Board acknowledges that VA opinions were not obtained to address the etiology of the claimed right hip and bilateral knee disabilities.  In a November 2014 Form 9, the Veteran argued that since he was now service-connected for right lower extremity sciatica, that VA must reevaluate the right hip and bilateral knee based on aggravation.  As discussed in further detail below, the record does not contain competent evidence suggesting a relationship between the claimed disabilities and service or service-connected disability.  On review, the requirements for a VA examination are not met.  See 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.  

Analysis

Extension of a temporary total rating under 38 C.F.R. § 4.30

On May 14, 2010, the Veteran underwent right shoulder surgery.  The following procedures were performed: (1) right shoulder scope with subacromial decompression; (2) distal clavicle resection; and (3) rotator cuff repair.  In June 2010, the RO granted a temporary total rating from May 14, 2010 to August 1, 2010.  The Veteran disagreed with the decision and in March 2011, the temporary total rating was extended to December 1, 2010.  The Veteran subsequently perfected this appeal.  

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a)(1), (2) or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30. 

A total rating will be assigned under this section if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence (effective as to outpatient surgery March 1, 1989); (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more (effective as to outpatient treatment March 10, 1976).  38 C.F.R. § 4.30(a).  Extensions of 1, 2, or 3 months beyond the initial 3 months may be made by applying the same criteria.  38 C.F.R. § 4.30(b)(1).  

In an April 2011 VA Form 9, the Veteran argued that VA erred by limiting his total disability rating under § 4.30 and that instead, it should have been considered under more favorable provisions, to include 38 C.F.R. §§ 3.340 and 3.342.  These provisions, however, are not applicable to the current appeal.  That is, the Veteran was assigned a temporary total rating based on the need for convalescence.  He was not assigned a total rating under the applicable diagnostic code.  The Board further notes that 38 C.F.R. § 3.342 pertains to permanent and total disability ratings for pension purposes.  

The Veteran also argued that he has not materially improved under the ordinary conditions of life.  Again, this criterion is not for consideration as the appeal issue is entitlement to an extension of a temporary total rating based on convalescence and not reduction of a schedular rating.  The Board observes that a reduction in a total rating under 38 C.F.R. § 4.30 will not be subject to 38 C.F.R. § 3.105(e) and will be followed by an open rating reflecting the appropriate schedular evaluation.  

As set forth, the Veteran was assigned a temporary 100 percent rating under 38 C.F.R. § 4.30 for a period of 6 months.  Extensions of one or more months up to six months beyond the initial 6 months period may be made under paragraph (a)(2) or (3) of this section upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).  

The May 2010 operative report included a postoperative plan.  The Veteran was to return to the clinic in two weeks for suture removal.  He was to start Codman at two weeks and passive shoulder-shoulder abduction to about 45 degrees.  He was to start active assist range of motion and passive range of motion at six weeks and he would be sent to occupational therapy.  He was to start strengthening at 12 weeks if the shoulder allowed.  

A VA shoulder examination scheduled in July 2010 was canceled and it was noted that he needed 6 months to recover and rehab from his May surgery.  

A VA orthopedic note dated December 2, 2010 shows that the Veteran had not been to formal rehab for several months and presently the right upper extremity was dysfunctional.  He was referred back to rehab and "[s]trongly, thoroughly and repeatedly advised" of the importance of extensive formal rehab and a home exercise program.  The Veteran understood that failure to achieve these goals was likely to result in a very poor outcome.  

The Board acknowledges that the Veteran's right upper extremity was apparently dysfunctional following the end of the 6 month period of convalescence because of the failure to complete rehabilitation.  There is, however, no indication of severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.  Accordingly, an extension of the temporary total rating is not warranted.  

Right shoulder rating

In March 2009, the RO granted service connection for right shoulder impingement syndrome with rotator cuff tear and assigned a 20 percent rating from August 26, 2008.  The Veteran disagreed with the rating and perfected this appeal.  As discussed above, the Veteran was receiving a 100 percent rating for his right shoulder under 38 C.F.R. § 4.30 for the period from May 14, 2010 to December 1, 2010.  Thus, the Board's consideration will be limited to those periods where the 100 percent rating was not in effect.  That is, from August 26, 2008 to May 13, 2010 and from December 1, 2010.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40. 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Traumatic arthritis, substantiated by x-rays findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

For VA purposes, the normal range of shoulder motion is: forward flexion 0 to 180 degrees; abduction 0 to 180 degrees; external rotation 0 to 90 degrees; and internal rotation 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2014). 

Evidence of record shows that the Veteran is right-handed.  Thus, his right shoulder is evaluated as the major extremity.  38 C.F.R. § 4.69.  The RO rated the right shoulder disability pursuant to Diagnostic Code 5201.  Under this provision, limitation of motion of the major arm is evaluated as follows: at shoulder level, 20 percent; midway between side and shoulder level, 30 percent; and to 25 degrees from side, 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Veteran underwent a VA examination in November 2008.  At that time, he complained of severe pain in the right shoulder with elevation of the arm.  He was unable to raise his arm over his head or do any overhead work.  He did not have incapacitating flare-ups of shoulder pain but did have increased limitation with repetitive use if he tried to do work at or above shoulder level.  On physical examination, there was tenderness of the acromioclavicular (AC) joint and lateral tenderness over the tuberosity.  There was a positive cross-arm test and a positive impingement test.  Active and passive range of motion was very limited secondary to pain with forward flexion to 80 degrees, abduction to 80 degrees, adduction to 0 degrees, external rotation to 30 degrees and internal rotation to 30 degrees.  Strength in the deltoid was 4/5 and in the rotator cuff muscles was 3/5.  Repetitive motion resulted in increased pain but no additional loss of motion, weakness, fatigability or incoordination.  MRI and x-ray findings of the right shoulder were abnormal.  Impression was severe impingement syndrome right shoulder with rotator cuff tear.  

VA records show that the Veteran underwent a physical therapy consult in January 2010.  He reported constant sharp pain to the right shoulder, right triceps and around the right medial flexors.  He had problems using his back pocket, sleeping, lifting, carrying objects, reaching overhead, dressing, pulling, lifting overhead and driving.  On physical examination, right shoulder flexion was to 95 degrees and abduction to 100 degrees.  Manual muscle testing of the shoulder was 3/5 in both flexion and abduction.  

The Veteran underwent a VA examination in July 2011.  At that time, he was over a year status post right shoulder surgery but reported that he was still having chronic, sharp, excruciating pain in his right shoulder.  There were no periods of flare-up but the pain was fairly constant.  He had used a shoulder immobilizer in the past but was not currently using.  He reported that he was unemployed secondary to his shoulder and that his wife must help him perform activities of daily living.  Physical examination revealed tenderness in the trapezius and deltoid area and over the AC joint.  Range of motion was external rotation 0 to 45 degrees with pain throughout; internal rotation 0 to 55 degrees with pain throughout; forward flexion 0 to 90 degrees with pain throughout; and abduction 0 to 75 degrees with pain throughout.  There were no additional limitations following repetitive use as he was unable to perform repetitive motion due to pain.  X-rays revealed degenerative joint disease of the right AC joint with minimal degenerative changes of the right glenohumeral joint.  There were Mytek suture anchors in the humeral head.  Diagnosis was right shoulder decompression for subacromial bursitis and rotator cuff involvement with very painful range of motion well over a year post-operative.  

VA records show that in May 2012, the Veteran was fitted for an Acro Comfort shoulder orthosis.  In April 2013, he was seen in the orthopedic clinic.  He reported surgery in 2010 but that he had been having more problems over the last year and a half.  He wore a shoulder brace, which gave him good support.  On physical examination, there was a prominent AC joint that was tender to palpation.  It was extremely difficult to examine the Veteran as any movement caused severe pain.  The examiner could only abduct him to about 60 degrees and forward flex to about the same.  It was difficult to evaluate the rotator cuff strength because the patient was so painful.  X-rays and MRI showed severe AC joint arthrosis with a large spur and significant glenohumeral degenerative joint disease.  Impression was right shoulder AC joint arthrosis/glenohumeral arthrosis.  It was noted that the Veteran may require repeat arthroscopy with decompression and distal clavicle resection and removal of the large superior spur.  A February 2014 addendum notes ongoing complaints of weakness, stiffness and pain.  The physician noted that he did not believe further surgery at this time was wise, but he did believe that the Veteran would have to have a total shoulder arthroplasty at some point.  

The Veteran most recently underwent a VA examination in June 2014.  He reported that since the August 2011 examination, his right shoulder has been treated conservatively to include physical therapy and serial subacromial corticosteroid injections.  He experienced daily severe mechanical right shoulder pain, but denied any instability.  He used a right shoulder sling for his shoulder pain.  On physical examination, right shoulder flexion was to 90 degrees, with painful motion beginning at 0 degrees.  Right shoulder abduction was to 90 degrees with painful motion beginning at 0 degrees.  The Veteran was able to perform repetitive use testing with post-test flexion to 90 degrees and post-test abduction to 90 degrees.  The examiner stated that there was functional impairment following repetitive use with less movement than normal, pain on movement and deformity.  There was localized tenderness on palpation and guarding on the right.  Muscle strength was reported as 5/5 on right shoulder abduction and forward flexion.  Rotator cuff testing was positive.  There was no history of recurrent dislocation.  There was tenderness on palpation of the AC joint.  The examiner noted that flare-up was not present at the time of the examination and based on the available medical documentation, he was unable to comment whether pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time without resorting to mere speculation.  

In reviewing the evidence of record for the periods in question, the Board notes that the objective findings vary.  For example, there is evidence of flexion and abduction to less than 90 degrees and objective findings showing flexion and abduction at or greater than 90 degrees.  There is evidence of decreased right shoulder strength and normal right shoulder strength.  Throughout the appeal period, the Veteran has reported extremely painful right shoulder motion and limited functional ability.  He is competent to describe his symptoms and findings of painful motion and functional impairment are objectively documented on examinations, to include limitation of motion in all planes.  There is also radiological evidence of significant shoulder pathology.  The June 2014 examiner noted that the shoulder condition impacts the Veteran's ability to work and he reported right shoulder pain aggravated by lifting and overhead work.  

Considering the Veteran's complaints and the overall evidence of record, and resolving reasonable doubt in his favor, the Board finds that the disability picture more nearly approximates limitation of arm motion to midway between side and shoulder level.  Thus, an initial 30 percent rating is warranted.  A rating greater than 30 percent is not warranted as there is no evidence of arm motion limited to 25 degrees from the side.  Additionally, there is no evidence of left shoulder ankylosis or nonunion, fibrous union, or loss of the head of the humerus, and an evaluation greater than 30 percent is not warranted under Diagnostic Codes 5200 or 5202.  

With the exception of that portion of the appeal period where a total rating was in effect under 38 C.F.R. § 4.30, there is no basis for assigning staged ratings.  See Fenderson.

The Board acknowledges that the Veteran has scars associated with the right shoulder surgery.  The June 2014 examiner stated that the arthroscopy scars were well healed, barely visible, linear, non-disfiguring, and non-tender or painful to palpation without sign of inflammation, infection, adhesion, depression or keloid formation.  There is no basis for assigning a separate compensable rating based on scarring.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  

Finally, the Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2014).  On review, the referenced diagnostic code contemplates the Veteran's limitation of motion of his arm, as well as his complaints of pain and functional impairment.  Higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to his right shoulder disability, the Veteran is service-connected for degenerative disc disease C6-C7, right upper extremity neuropathy, lumbar strain with arthritis and invertebral disc syndrome, tinnitus, and right lower extremity sciatica.  The only issue currently for appellate consideration is the evaluation for the service-connected right shoulder disability.  Accordingly, that is the only disability that the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  

Service connection

In March 2009, the RO denied entitlement to service connection for a right hip condition and for a bilateral knee condition.  The Veteran disagreed with the decision and perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Without a currently diagnosed disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection may be granted on a secondary basis for a disability that is proximately due to a service-connected condition.  38 C.F.R. § 3.310(a).  Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the decision of the Court in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Service treatment records show that the Veteran was seen with complaints of right knee pain in October 1976.  Assessment was knee stress syndrome.  An August 1984 screening note of acute medical care documents a chief complaint of "right hip".  The Veteran complained of pain to the groin area for 3 weeks.  He had a history of back pain and reported an operation for a hip infection 15 years prior.  Objectively, there was no discoloration or swelling.  Assessment was lower back and hip pain.  He was given medication and educated on sleeping, lifting, etc.  He was then returned to duty.  In November 1985, the Veteran was seen with complaints that his left leg hurt.  There was some posterior knee mild edema.  Assessment was mild left thigh/calf strain.  Further complaints related to the right hip or knees were not shown and on examination for separation in June 1990, the Veteran's lower extremities were reported as normal on clinical evaluation.  On the associated report of medical history, the Veteran denied having a trick or locked knee or bone, joint, or other deformity.  

The Veteran underwent a VA joints examination in November 2008.  He reported a 4-6 year history of pain in the right buttock radiating from his back and pain in the right groin area.  X-rays of the right hip showed no evidence of a fracture or dislocation.  There was peripheral acetabular spurring without joint space narrowing.  There was no evidence to suggest avascular necrosis to the femoral head.  No soft tissue abnormalities.  Following examination, impression was no right hip disease.  

VA medical records show treatment for multiple disabilities.  Records dated in September and December 2008 note reports of right hip pain.  Complaints or findings related to the knees are not shown.  

As set forth, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

On review, the record does not contain evidence of currently diagnosed right hip disability or bilateral knee disability.  Without current disability, service connection cannot be granted.  See Brammer.

In making this determination, the Board acknowledges the Veteran's reports of right hip and bilateral knee pain.  He is competent to report pain, but such complaints, without underlying disease or injury do not warrant service connection.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001) (generally, pain alone is not a disability).  

The Board also acknowledges the Veteran's belief that he has current right hip and bilateral knee disabilities related to service or service-connected disability.  There is no indication that the Veteran has any medical training or other expertise in diagnosing disability or determining causal connections and his unsupported lay assertions are insufficient to establish current disability or a nexus to service or service-connected disability.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  

On review, the record simply does not contain probative evidence showing that the Veteran currently has a right hip disability or bilateral knee disability that is related to active service or service-connected disability.  The preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  













							(Continued on the next page)

ORDER

An extension of a temporary total evaluation under 38 C.F.R. § 4.30 beyond December 1, 2010, based on the need for convalescence following a May 2010 right shoulder surgery, is denied.  

An initial 30 percent rating for right shoulder impingement syndrome with rotator cuff tear is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for a right hip disability is denied.

Service connection for a bilateral knee disability is denied.  


REMAND

The Veteran contends he is unemployable due to service-connected disabilities.  He reports that he last worked in February 2009.  Review of the claims folder shows that the Veteran submitted VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation, in March 2008 and May 2009.  Vocational rehabilitation records are relevant to the question of whether the Veteran is employable and should be obtained.  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's vocational rehabilitation folder or copies thereof.  

2.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to TDIU.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


